Exhibit 10.1

Execution Version

THIRD AMENDMENT TO CREDIT AGREEMENT

AND

THIRD AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT

(NON-CREST ENTITIES)

This THIRD AMENDMENT TO CREDIT AGREEMENT AND THIRD AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT (NON-CREST ENTITIES) (collectively, this “Amendment”) is
entered into, as of April 3, 2009, by Cheniere Common Units Holding, LLC, a
Delaware limited liability company (the “Borrower”), the Loan Parties, the
Guarantors and the Grantors (as defined in the Credit Agreement referenced
below), the Lenders, and The Bank Of New York Mellon, as administrative agent
(in such capacity and together with its successors, the “Administrative Agent”)
and as collateral agent (in such capacity and together with its successors, the
“Collateral Agent”). All capitalized terms used in this Amendment and not
otherwise defined herein have the meanings ascribed to such terms in the Credit
Agreement (as defined below).

Preliminary Statements

A. Borrower has entered into that certain Credit Agreement, dated as of
August 15, 2008, by and among the Borrower, the Administrative Agent, certain
affiliates of the Borrower signatory thereto and the Lenders signatory thereto
(as amended by that certain First Amendment to Credit Agreement, dated as of
September 15, 2008, and Second Amendment to Credit Agreement, dated as of
December 31, 2008, as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

B. In connection with the Credit Agreement, Borrower and certain of its
affiliates have entered into that certain Guarantee and Collateral Agreement
(Non-Crest Entities) (as amended by that certain First Amendment to Guarantee
and Collateral Agreement (Non-Crest Entities) and Second Amendment to Guarantee
and Collateral Agreement, each dated as of December 31, 2008, as further
amended, restated, supplemented or otherwise modified from time to time, the
“Non-LNG Entities Guarantee and Collateral Agreement”);

C. In connection with the Credit Agreement, certain affiliates of Borrower have
entered into that certain Guarantee and Collateral Agreement (Crest Entities)
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “LNG Entities Guarantee and Collateral Agreement”);

D. Borrower has notified the Administrative Agent, the Collateral Agent and the
Lenders that it desires to amend the Credit Agreement and the Non-LNG Entities
Guarantee and Collateral Agreement to release Sabine Pass Tug Services, LLC
(“Sabine Pass Tug Services”) as a Guarantor and Grantor therein; and

E. Subject to certain conditions as set forth herein, the Administrative Agent,
the Collateral Agent and the Lenders are willing to agree to such amendment
relating to the Credit Agreement and the Non-LNG Entities Guarantee and
Collateral Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the agreements, other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Loan Parties, the Guarantors and the Grantors
signatory hereto (each, a “Cheniere Party” and collectively, the “Cheniere
Parties”), the Administrative Agent, the Collateral Agent and the Lenders,
hereby agree as follows:

 

1. Amendments to the Credit Agreement.

 

  (a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

‘“Sabine Pass Tug Services” shall mean Sabine Pass Tug Services, LLC, a Delaware
limited liability company.

“Third Amendment” shall mean that certain Third Amendment to Credit Agreement,
dated as of April             , 2009, among Borrower, certain affiliates of
Borrower signatory thereto, the Administrative Agent, the Collateral Agent and
the Lenders.

“Third Amendment Effective Date” shall mean the date of satisfaction of the
conditions referred to in Section 4 of the Third Amendment.”

 

  (b) Section 1.01 of the Credit Agreement is further amended by deleting clause
(ix) of the defined term “Ordinary Course Operations” in its entirety and
replacing such clause (ix) as follows:

“(ix) (A) funding other expenses reasonably related to the operations of the
Loan Parties and their Subsidiaries, (B) the organizational maintenance cost and
expenses of Subsidiaries of CEI that are not Loan Parties or Marketing Entities
and (C) any loans or advances made by a Loan Party to Sabine Pass Tug Services
the proceeds of which are used by Sabine Pass Tug Services to fund the net cash
operating deficit incurred by Sabine Pass Tug Services in connection with its
leases for tugs.”

 

  (c) A new Section 6.18 shall be inserted into the Credit Agreement,
immediately following the end of Section 6.17, as follows:

“No Loan Party shall, or shall permit its direct or indirect Subsidiaries to,
allow Sabine Pass Tug Services to, directly or indirectly, declare, order, pay,
make or set apart, or agree to declare, order, pay, make or set apart, any sum
for a Restricted Payment to Sabine at any time Sabine Pass Tug Services has any
loans, advances or other obligations outstanding pursuant to clause (Y) of
Section 6.04(d).”

 

  (d) As of the date hereof, Sabine Pass Tug Services is hereby removed as a
signatory to the Credit Agreement in its capacity as a Grantor and a Guarantor
therein.



--------------------------------------------------------------------------------

  (e) Schedule 1A to the Credit Agreement is hereby amended to remove Sabine
Pass Tug Services from the list of Grantors and Guarantors set forth therein,
and accordingly Schedule 1A to the Credit Agreement is hereby deleted and
replaced in its entirety with Schedule 1A as attached hereto.

 

  (f) Schedule 1C to the Credit Agreement is hereby amended to remove Sabine
Pass Tug Services from the list of Non-LNG Entities set forth therein, and
accordingly Schedule 1C to the Credit Agreement is hereby deleted and replaced
in its entirety with Schedule 1C as attached hereto.

 

2. Amendments to the Non-LNG Entities Guarantee and Collateral Agreement.

 

  (a) Section 1.01 of the Non-LNG Entities Guarantee and Collateral Agreement is
hereby amended by adding the following definitions in proper alphabetical
sequence:

“Third Amendment” shall mean that certain Third Amendment to Guarantee and
Collateral Agreement (Non-Crest Entities), dated as of April             , 2009,
among the Borrower, certain affiliates of the Borrower signatory thereto, the
Administrative Agent, the Collateral Agent and the Lenders.

“Third Amendment Effective Date” shall mean the date of satisfaction of the
conditions referred to in Section 4 of the Third Amendment.”

 

  (b) As of the date hereof, Sabine Pass Tug Services is hereby removed as a
signatory to the Non-LNG Entities Guarantee and Collateral Agreement in its
capacity as a Grantor and a Guarantor therein.

 

  (c) Schedule 1 to the Non-LNG Entities Guarantee and Collateral Agreement is
hereby amended to remove Sabine Pass Tug Services from the list of Intercompany
Loan Parties set forth therein, and accordingly Schedule 1 to the Non-LNG
Entities Guarantee and Collateral Agreement is hereby deleted and replaced in
its entirety with Schedule 1 as attached hereto.

 

  (d) Schedule 4.07(a) of the Non-LNG Entities Guarantee and Collateral
Agreement is hereby amended to remove Cheniere Midstream Holdings, Inc. as the
Grantor of the Pledged Equity Interests of Sabine Pass Tug Services and
accordingly Schedule 4.07(a) to the Non-LNG Entities Guarantee and Collateral
Agreement is hereby deleted and replaced in its entirety with Schedule 4.07(a)
as attached hereto.

 

3. Representations and Warranties. Each Cheniere Party hereby represents and
warrants to the Administrative Agent, the Collateral Agent and the Lenders
(which representations and warranties shall survive the execution and delivery
of this Amendment), as follows:

 

  (a) Absence of Defaults. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute a Default or Event of Default after giving effect to this
Amendment.



--------------------------------------------------------------------------------

  (b) Enforceability. This Amendment has been duly executed and delivered by
such Cheniere Party and constitutes a legal, valid and binding obligation of
such Cheniere Party enforceable against such Cheniere Party in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

  (c) Authorization, No Conflicts. The execution, delivery and performance of
this Amendment by each Cheniere Party (i) has been duly authorized by all
requisite organizational action of such Cheniere Party and (ii) will not
(A) violate (1) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of such Cheniere Party, (2) any order of any Governmental Authority or
arbitrator or (3) any provision of any indenture, agreement or other instrument
to which such Cheniere Party is a party or by which it or any of its property is
or may be bound, (B) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument or
(C) result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by such Cheniere Party (other
than Liens created under the Security Documents).

 

4. Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction of each the following conditions precedent:

 

  (a) Execution. The Administrative Agent shall have received duly executed and
delivered counterparts of this Amendment that, when taken together, bear the
signatures of the Cheniere Parties, each Lender, the Administrative Agent and
the Collateral Agent.

 

  (b) Representations and Warranties. The representations and warranties
contained herein shall be true and correct in all respects.

 

  (c) Restated Global Intercompany Note. The Collateral Agent shall have
received an original restated Global Intercompany Note in the form of Exhibit F
to the Credit Agreement, executed by each of the parties originally signatory
thereto, other than Sabine Pass Tug Services (which shall be removed as a Payee
signatory thereto but shall remain as a Maker signatory thereto), and such
restated Global Intercompany Note shall have been duly and validly pledged to
the Collateral Agent, for the ratable benefit of the Secured Parties,
accompanied by instruments of transfer endorsed in blank.



--------------------------------------------------------------------------------

  (d) Other Documents. The Loan Parties shall, promptly upon the execution
thereof, deliver the Terminal Marine Services Agreement and all documents,
instruments and agreements (including all schedules, exhibits, annexes and
side-letters thereto) among Total Gas & Power North America, Inc., Chevron
U.S.A. Inc. (collectively, the “Assuming Parties”) and Sabine Pass Tug Services
or any of its Affiliates in connection with the Assuming Parties agreement to
reimburse, or assume the obligations of, Sabine Pass Tug Services with respect
to certain leases of tugs; provided that it is agreed that all such documents,
instruments and agreements with respect to the Assuming Parties shall be
substantially similarly to the drafts attached to the Terminal Marine Services
Agreement dated March 13, 2009 provided to the Required Lenders by email on
March 19, 2009.

 

  (e) Necessary Consents. Each Cheniere Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Amendment.

 

  (f) Fees. All fees and expense reimbursements payable by the Borrower to the
Administrative Agent, the Collateral Agent and the Lenders for which invoices
have been presented shall have been paid in full.

Notwithstanding anything to the contrary in this Amendment, each Lender by
delivering its signature page to this Amendment shall be deemed to have
acknowledged receipt of and consented to and approved the Amendment and each
other document required to be approved by any Agent or any Lender, as
applicable, on the date such Lender delivers its signature to this Amendment and
the Administrative Agent shall be entitled to rely on such confirmation.

 

5. Reference to and Effect Upon the Loan Documents.

 

  (a) Except as specifically set forth above, each of the Credit Agreement, the
Non-LNG Entities Guarantee and Collateral Agreement and each other Loan Document
shall remain in full force and effect and is hereby ratified and confirmed.

 

  (b) Except to the extent expressly set forth herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agents or any Lender under the Loan Documents, or any other
document, instrument or agreement executed and/or delivered in connection
therewith.

 

  (c) Any reference in any Loan Document to the Credit Agreement or the Non-LNG
Entities Guarantee and Collateral Agreement shall be a reference to the Credit
Agreement and the Non-LNG Entities Guarantee and Collateral Agreement as
modified by this Amendment, and any reference in any Loan Document to any other
Loan Document shall be a reference to such referenced Loan Document as modified
by this Amendment.



--------------------------------------------------------------------------------

  (d) This Amendment is a Loan Document. The provisions of Section 9.15 of the
Credit Agreement shall apply with like effect to this Amendment.

 

6. Further Assurances. Each Cheniere Party hereby agrees to authorize, execute
and deliver all additional instruments, certificates, financing statements,
agreements or documents, and take all such actions as the Administrative Agent,
the Collateral Agent or the Required Lenders may reasonably request for the
purposes of implementing or effectuating the provisions of this Amendment.

 

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute part of this Amendment
for any other purposes.

 

9. Counterparts. This Waiver may be executed by all parties hereto in any number
of separate counterparts each of which may be delivered in original, facsimile
or other electronic (e.g., “.pdf”) form, and all of such counterparts taken
together constitute one instrument.

 

10. Severability. In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 

11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.

 

12. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

CHENIERE COMMON UNITS HOLDING, LLC, as Borrower and as a Grantor under the
Non-LNG Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE LNG SERVICES S.A.R.L., as
a Grantor under the Non-LNG Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE CORPUS CHRISTI PIPELINE,
L.P., as a Loan Party and as a Guarantor and a Grantor under the Non-LNG
Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE CREOLE TRAIL PIPELINE,
L.P., as a Loan Party and as a Guarantor and a Grantor under the Non-LNG
Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer



--------------------------------------------------------------------------------

CHENIERE ENERGY OPERATING CO., INC., as a Loan Party and as a Guarantor and a
Grantor under the Non-LNG Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE LNG SERVICES, INC., as a
Loan Party and as a Guarantor and a Grantor under the Non-LNG Entities Guarantee
and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE MIDSTREAM HOLDINGS, INC.,
as a Loan Party and as a Guarantor and a Grantor under the Non-LNG Entities
Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE PIPELINE COMPANY, as a
Loan Party and as a Guarantor and a Grantor under the Non-LNG Entities Guarantee
and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer



--------------------------------------------------------------------------------

CHENIERE PIPELINE GP INTERESTS, LLC, as a Loan Party and as a Guarantor and a
Grantor under the Non-LNG Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE SOUTHERN TRAIL GP, INC.,
as a Loan Party and as a Guarantor and a Grantor under the Non-LNG Entities
Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE SOUTHERN TRAIL PIPELINE,
L.P. , as a Loan Party and as a Guarantor and a Grantor under the Non-LNG
Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE SUPPLY & MARKETING, INC.,
as a Grantor under the Non-LNG Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer



--------------------------------------------------------------------------------

GRAND CHENIERE PIPELINE, LLC, as a Loan Party and as a Guarantor and a Grantor
under the Non-LNG Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CORPUS CHRISTI LNG, LLC, as a
Grantor under the LNG Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CREOLE TRAIL LNG, L.P., as a
Grantor under the LNG Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE ENERGY PARTNERS GP, LLC,
as a Grantor under the LNG Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer



--------------------------------------------------------------------------------

CHENIERE ENERGY SHARED SERVICES, INC., as a Loan Party and as a Guarantor and a
Grantor under the LNG Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE ENERGY, INC., as a Loan
Party and as a Guarantor and a Grantor under the LNG Entities Guarantee and
Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE LNG HOLDINGS, LLC, as a
Loan Party and as a Guarantor and a Grantor under the LNG Entities Guarantee and
Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE LNG O&M SERVICES, LLC, as
a Loan Party and as a Guarantor and a Grantor under the LNG Entities Guarantee
and Collateral Agreement under the LNG Entities Guarantee and Collateral
Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer



--------------------------------------------------------------------------------

CHENIERE LNG TERMINALS, INC., as a Loan Party and as a Guarantor and a Grantor
under the LNG Entities Guarantee and Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE LNG, INC., as a Loan
Party and as a Guarantor and a Grantor under the LNG Entities Guarantee and
Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer CHENIERE MARKETING, LLC (formerly
Cheniere Marketing, Inc.), as a Grantor under the LNG Entities Guarantee and
Collateral Agreement By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer



--------------------------------------------------------------------------------

GSO SPECIAL SITUATIONS FUND LP, as a Lender By: GSO Capital Partners, LP, its
investment advisor By:  

/s/ George Fan

Name:   George Fan Title:  

Chief Legal Officer

GSO COF FACILITY LLC, as a Lender By: GSO Capital Partners LP as Portfolio
Manager By:  

/s/ George Fan

Name:   George Fan Title:  

Chief Legal Officer

GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND LTD, as a Lender By: GSO Capital
Partners, LP, its investment advisor By:  

/s/ George Fan

Name:   George Fan Title:   Chief Legal Officer



--------------------------------------------------------------------------------

BLACKSTONE DISTRESSED SECURITIES FUND L.P. By: Blackstone Distressed Securities
Associates L.P., its General Partner By: Blackstone DD Associates LLC, its
General Partner By:  

/s/ George Fan

Name:   George Fan Title:   Authorized Signatory GSO CREDIT OPPORTUNITIES FUND
(HELIOS), L.P. By: GSO Capital Partners, LP, its Investment Advisor By:  

/s/ George Fan

Name:   George Fan Title:   Chief Legal Officer



--------------------------------------------------------------------------------

SCORPION CAPITAL PARTNERS, LP, as a Lender By: Scorpion GP, LLC By:  

/s/ Nuno Brandolini

Name:   Nuno Brandolini Title:   Manager

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Administrative Agent and Collateral Agent By:  

/s/ Eddie Wang

Name:   Eddie Wang Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1A TO CREDIT AGREEMENT

LIST OF GUARANTORS AND GRANTORS

 

Guarantors

  

Grantors

Cheniere Energy, Inc.    Cheniere Energy, Inc. Cheniere Midstream Holdings, Inc.
   Cheniere Midstream Holdings, Inc. Cheniere LNG Services, Inc.    Cheniere LNG
Services, Inc. Cheniere Pipeline Company    Cheniere Pipeline Company Cheniere
Pipeline GP Interests, LLC    Cheniere Pipeline Interests GP, LLC Grand Cheniere
Pipeline, LLC    Grand Cheniere Pipeline , LLC Cheniere Southern Trail GP, Inc.
   Cheniere Southern Trail GP, Inc. Cheniere LNG, Inc.    Cheniere LNG, Inc.
Cheniere LNG Terminals, Inc.    Cheniere LNG Terminals, Inc. Cheniere LNG
Holdings, LLC    Cheniere LNG Holdings, LLC Cheniere Energy Shared Services,
Inc.    Cheniere Energy Shared Services, Inc. Cheniere Creole Trail Pipeline,
L.P.    Cheniere Creole Trail Pipeline, L.P. Cheniere Corpus Christi Pipeline,
L.P.    Cheniere Corpus Christi Pipeline, L.P. Cheniere LNG O&M Services, LLC   
Cheniere LNG O&M Services, LLC Cheniere Energy Operating Co., Inc.    Cheniere
Common Units Holding, LLC Cheniere Southern Trail Pipeline, L.P.    Cheniere
Supply & Marketing, Inc.    Cheniere Marketing, LLC (formerly    Cheniere
Marketing, Inc.)    Cheniere Energy Partners GP, LLC    Cheniere Energy
Operating Co., Inc.    Cheniere Southern Trail Pipeline, L.P.    Corpus Christi
LNG, LLC    Creole Trail LNG, L.P.    Cheniere LNG Services S.A.R.L.



--------------------------------------------------------------------------------

SCHEDULE 1C TO CREDIT AGREEMENT

LIST OF NON-LNG ENTITIES

Cheniere Midstream Holdings, Inc.

Cheniere Energy Operating Co., Inc.

Cheniere Pipeline Company

Cheniere Pipeline GP Interests, LLC

Cheniere Southern Trail GP, Inc.

Grand Cheniere Pipeline, LLC

Cheniere Southern Trail Pipeline, L.P.

Cheniere Creole Trail Pipeline, L.P.

Cheniere Corpus Christi Pipeline, L.P.

Cheniere LNG Services, Inc.

Cheniere Common Units Holding, LLC

Cheniere Supply & Marketing, Inc.

Cheniere LNG Services S.A.R.L.



--------------------------------------------------------------------------------

SCHEDULE 1 TO GUARANTEE AND COLLATERAL AGREEMENT

(NON-CREST ENTITIES)

Part 1. Pledgors

Cheniere Common Units Holding, LLC

Cheniere Midstream Holdings, Inc.

Cheniere Pipeline Company

Cheniere Pipeline GP Interests, LLC

Cheniere Southern Trail GP, Inc.

Grand Cheniere Pipeline, LLC

Cheniere Creole Trail Pipeline, L.P.

Cheniere Corpus Christi Pipeline, L.P.

Cheniere LNG Services, Inc.

Part 2. Intercompany Loan Parties

Cheniere Common Units Holding, LLC

Cheniere Midstream Holdings, Inc.

Cheniere Pipeline Company

Cheniere Pipeline GP Interests, LLC

Cheniere Southern Trail GP, Inc.

Grand Cheniere Pipeline, LLC

Cheniere Creole Trail Pipeline, L.P.

Cheniere Corpus Christi Pipeline, L.P.

Cheniere LNG Services, Inc.

Cheniere Supply & Marketing, Inc.

Cheniere Energy Operating Co., Inc.

Cheniere Southern Trail Pipeline, L.P.

Cheniere LNG Services S.A.R.L.



--------------------------------------------------------------------------------

SCHEDULE 4.07(a) TO GUARANTEE AND COLLATERAL AGREEMENT

(NON-CREST ENTITIES)

DESCRIPTION OF PLEDGED EQUITY INTERESTS

 

I. Pledged LLC Interests

 

Grantor

  

Issuer

   # of Shares
Owned    Total Shares
Outstanding    % of
Ownership
Interest     Certificate No.
(if any) Cheniere Pipeline Company    Cheniere Pipeline GP Interests, LLC    100
   100    100 %   1    Grand Cheniere Pipeline, LLC    100 units    100 units   
100 %   1

 

II. Pledged Partnership Interests

 

Grantor

  

Issuer

  

Type of
Partnership
Interest

   Total Shares
Outstanding   

% of Ownership
Interest

   Certificate No.
(if any)
Cheniere Common Units Holding, LLC    Cheniere Energy Partners, L.P.   
10,891,357 common units    26,416,357
common units   

41.22959

% of the common units

   0048 and 0049 Cheniere Pipeline GP Interests, LLC    Cheniere Creole Trail
Pipeline, L.P.    General Partnership Interest    N/A    0%    uncertificated   
Cheniere Corpus Christi Pipeline, L.P.    General Partnership Interest    N/A   
0%    uncertificated Cheniere Southern Trail GP, Inc.    Cheniere Southern Trail
Pipeline, L.P.    General Partnership Interests    N/A    0%    Uncertificated
Grand Cheniere Pipeline, LLC    Cheniere Creole Trail Pipeline, L.P.    Limited
Partnership Interest    N/A    100%    1    Cheniere Corpus Christi Pipeline,
L.P.    Limited Partnership Interest    N/A    100%    Uncertificated   
Cheniere Southern Trail Pipeline, L.P.    Limited Partnership Interest    N/A   
100%    Uncertificated



--------------------------------------------------------------------------------

III. Pledged Stock

 

Grantor

  

Issuer

   # of Shares
Owned    Total Shares
Outstanding    % of
Ownership
Interest     Certificate
No.    Par Value Cheniere Midstream Holdings, Inc.    Cheniere LNG Services,
Inc.    1,000    1,000    100 %   2    $ 0.01    Cheniere Energy Operating Co.,
Inc.    1,000    1,000    100 %   49     
  No Par
Value    Cheniere Pipeline Company    1,000    1,000    100 %   6    $ 0.01   
Cheniere Supply & Marketing, Inc.    1,000    1,000    100 %   3    $ 0.01
Cheniere Pipeline Company    Cheniere Southern Trail GP, Inc.    1,000    1,000
   100 %   1    $ 0.01